Title: To Thomas Jefferson from Richard Parrott, 14 March 1801
From: Parrott, Richard
To: Jefferson, Thomas



Sir
Geo Town March 14. 1801

Presuming from the late appointment of the present Collector of the Port of George Town, that, that office will be vacated—I beg Permission to solicit the said office—and should it appear to you from any information recieved respecting me, that I am qualified therefor, I shall deem the appointment a very great obligation conferred on
Sir Yr: Mo: Ob: Servt.

Richard Parrott

 